FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 For the month of March HSBC Holdings plc 42nd Floor, 8 Canada Square, London E14 5HQ, England (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F). Form 20-FX Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934). Yes No X (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ). ﻿ HSBC HOLDINGS PLC FOURTH INTERIM DIVIDEND FOR 2013 SCRIP DIVIDEND ALTERNATIVE On 24 February 2014, the Directors of HSBC Holdings plc declared a fourth interim dividend for 2013 of US$0.19 per ordinary share. The fourth interim dividend will be payable on 30 April to holders of record on 13 March on the Hong Kong Overseas Branch Register and 14 March on the Principal Register in the United Kingdom or the Bermuda Overseas Branch Register. The dividend is payable in cash in United States dollars, sterling or Hong Kong dollars, or a combination of these currencies, with a scrip dividend alternative. The 'Market Value' for the issue of new shares under the scrip dividend alternative is: US$9.9254 for each new share The 'Market Value' is the United States dollar equivalent of £5.9788 being the average of the middle market quotations for the ordinary shares on the London Stock Exchange as derived from the Daily Official List for the five business days beginning on 12March. Dividends payable in cash in sterling or Hong Kong dollars on 30 April will be converted from United States dollars at the forward exchange rates quoted by HSBCBankplc in London at or about 11.00am on 22 April. These exchange rates will be announced to the London, Hong Kong, New York, Paris and Bermuda stockexchanges. Particulars of the dividend arrangements will be sent to shareholders on or about 25March and elections must be received by the Registrar by 15 April. Ben J S Mathews Group Company Secretary HSBC Holdings plc Note to editors: HSBC Holdings plc HSBC Holdings plc, the parent company of the HSBC Group, is headquartered in London. The Group serves customers worldwide from over 6,300 offices in 75 countries and territories in Europe, the Asia-Pacific region, North and Latin America, and the Middle East and North Africa. With assets of US$2,671bn at 31 December 2013, the HSBC Group is one of the world's largest banking and financial services organisations. ends/all SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HSBC Holdings plc By: Name:Ben J S Mathews Title:Group Company Secretary Date:19March2014
